Case 1:18-cv-04556-GBD Document 48 Filed 11/14/19 Page 1 of 1
PARKER HANSKI LLG -

40 WORTH STREET, 10° FLO
NEW YORK, NEW YORK 100

DOCUMENT |
PHONE: 212.248.7400
FAX: 212.248.5600 BLECTRONICALLY FILED }

as #: oar ae

  
   
 

 
   
  
 

> SDNY

Latah anton bil

DATE FILED)

November 14, 2019

 
 

Via ECF

The Honorable George B. Daniels SO ORD
United States District Judge Noy / 4 The sty ERED
Southern District of New York 20 19 a atus Con

ae “9 from
Re: — Stason Sutton v. 44th Street Development LLC a. 1 © January oe 28 oo 19,”

 

wf 20 at 9.
Docket No. 1:18-cv-04556 (GBD) (KNF) 5 ogy. % CBR: 45
> RGE } Dae 9
Dear Judge Daniels: wef 8. Pind. or

We represent the plaintiff in the above-entitled action. On behalf of all the parties, we
write to respectfully ask the Court to adjourn the November 19, 2019 conference to a date in
January 2020. The reason for this request is because the parties have a Settlement Conference
before Magistrate Judge Fox scheduled for November 21, 2019. The parties therefore desire to
devote their efforts towards a resolution and have an appearance before Your Honor in the event
that the parties are unsuccessful at reaching a resolution before Magistrate Judge Fox. All
parties consent to this application and this is the first application to attorn this conference. Thank
you for your time and attention to this matter. With kindest regards, 1 am

very truly yours,

/s/
Glen H. Parker, Esq.
